Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to filings made on 12/13/2019.
Claims 1-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Independent claim 1 recites: 
receive an input of money from a payment method; and
acquire a payment amount for the at least one commodity; 
acquire a balance of electronic money associated with the customer;
when the balance is equal to or greater than the payment amount, settle the transaction by updating the balance by subtracting the payment amount from the balance;
when the balance is less than the payment amount,
generate a notification of a necessary charging amount set by subtracting the balance from the payment amount, and 
responsive to receiving an input of money equal to or greater than the necessary charging amount, settle the transaction by updating the balance by adding the input amount of money and subtracting the payment amount.
Thus, under the broadest reasonable interpretation, the claims recite settling transactions. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “settlement device”, “money input device” and a “processor” are recited at a high level of generality i.e., as a generic processors performing generic computer functions of processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and updating data are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-6, & 8-12 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of banking account settlement systems. For instance, with respect to claims 2-5 & 8-11, the claims further define the abstract idea but apply nothing significantly more than the abstract idea of settling transactions. Claims 6 & 12 further narrows the abstract idea by specifying the type of payment method used for the transaction settlement. For the above reasons, the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Kanemoto et al. (US 2010/0049977 A1, herein Kanemoto) in view of Atsuo Nutahara et al. (US 2004/0177036 A1, herein Nutahara).

As per claim 1. A settlement device for settling a transaction for a customer purchasing at least one commodity, comprising: 
a money input device configured to receive an input of money from a payment method; and 
a processor configured to: 
acquire a payment amount for the at least one commodity (Kanemoto ¶¶ [26-27]); 
acquire a balance of electronic money associated with the customer (Kanemoto ¶¶ [34-35]); 
when the balance is equal to or greater than the payment amount, settle the transaction by updating the balance by subtracting the payment amount from the balance (Kanemoto ¶¶ [36-38 & 164]); 
when the balance is less than the payment amount, 
generate a notification of a necessary charging amount set […] (Kanemoto ¶¶ [174-176 & 179]), and 
responsive to the money input device receiving an input of money equal to or greater than the necessary charging amount, settle the transaction by updating the balance by adding the input amount of money and subtracting the payment amount (Kanemoto ¶¶ [36-38 & 164]).

[subtracting the balance from the payment amount] (Nutahara ¶¶ [72-73 & 78])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic apparatus of Kanemoto, to include an adjustment system as described in Nutahara in order to automatically adjust balance (Nutahara abstract and ¶¶ [53, 69 & 73]).
As per claim 7, the claim recites analogous limitations to claim 1 above and is therefore rejected under the same premise.

As per claim 2, Kanemoto and Nutahara teach the settlement device according to claim 1, Kanemoto further teaches: further comprising: 
a designation device configured to designate a charging amount, wherein the money input device receives an input of money under a condition that the designation device designates a charging amount equal to or greater than the necessary charging amount (Kanemoto ¶¶ [93, 145-146, 178 & 180]).
As per claim 8, the claim recites analogous limitations to claim 2 above and is therefore rejected under the same premise.

As per claim 4, Kanemoto and Nutahara teach the settlement device according to claim 3, Kanemoto further teaches:
permits the instruction from the operation button under a condition that the designated charging amount is equal to or greater than the necessary charging amount (Kanemoto ¶¶ [100-102 & 107]),
It can be argued that Kanemoto does not explicitly teach, however, Nutahara further teaches:
wherein an operation button is disposed on the screen and is configured to give an instruction to accept the charging amount (Nutahara ¶¶ [85, 114, 116 & 170]), and 
the money input device receives the input of money in response to the instruction from the operation button (Nutahara ¶¶ [51-53, 85 & 133-134]).
The motivation to combine the references is the same as seen above in claim 1.
 claim 10, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

As per claim 5, Kanemoto and Nutahara teach the settlement device according to claim 1, Kanemoto further teaches: wherein the processor is further configured to: 
when the payment amount exceeds a balance upper limit of the electronic money, 
generate a notification of a necessary charging amount set as a difference between the balance upper limit and the payment amount (Kanemoto ¶¶ [93-94, 102, 174-176 & 179]), and 
responsive to the money input device receiving an input of money equal to or greater than the necessary charging amount, settle the transaction by adding the input amount of money to the balance upper limit and subtracting the payment amount (Kanemoto ¶¶ [36-38 & 164]).
As per claim 11, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.

As per claim 6, Kanemoto and Nutahara teach the settlement device according to claim 1, Kanemoto further teaches: wherein the payment method is one of cash, credit card, or in-store credit (Kanemoto ¶¶ [128 & 210]).
As per claim 12, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise.

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto in view of Nutahara and in further view of Tsuyoshi Gotanda et al. (US 2018/0218349 A1, herein Gotanda).

As per claim 3, Kanemoto and Nutahara teach the settlement device according to claim 2, Kanemoto further teaches: further comprising a screen, 
wherein the designation device is configured to designate, as the charging amount, an amount of money allocated to a selected one of a plurality of amount buttons disposed on the screen, [wherein different amounts of money are allocated to the plurality of amount buttons] (Kanemoto ¶¶ [173-174 & 164]), and 
the notification of the necessary charging amount is displayed on the screen (Kanemoto ¶¶ [175-177]).
It can be argued that the combination of Kanemoto and Nutahara do not explicitly teach, however, Gotanda further teaches:
 [wherein different amounts of money are allocated to the plurality of amount buttons] (Gotanda ¶¶ [91 & 130-132])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Kanemoto and Nutahara, to include the checkout system of Gotanda in order to charge amount desired (Gotanda abstract and ¶ [131]).
As per claim 9, the claim recites analogous limitations to claim 3 above and is therefore rejected under the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/12/2021